Citation Nr: 0120274	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  99-14 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen the claim of service connection for the 
cause of the veteran's death.  




REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.





ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  He was a prisoner of war of the German government from 
June 1944 to April 1945.  He died in March 1989; the 
appellant is his widow.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 decision by the 
RO.  It was then remanded by the Board in December 2000 for 
additional development of the record.  

As a preliminary matter, it is noted that the appellant also 
submitted an informal claim for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 in her argument on her VA 
Form 9, dated June 1999.  As this issue has not been 
developed for appellate review, it is referred to the RO for 
the appropriate action.  



REMAND

The record reflects that service connection for the cause of 
the veteran's death was denied by a November 1995 rating 
decision, and became final one year later.  The claim was 
remanded in December 2000 in order to determine whether new 
and material evidence had been submitted, and to comply with 
due process requirements.  

The appellant asserts that the veteran's death was the result 
of ischemic heart disease that was due to him having been 
prisoner of war during service.  She also avers that his 
anxiety and depressive disorders were due to service and that 
the veteran suffered from PTSD.  

The autopsy report, dated July 1989, shows that the veteran 
death was precipitated by cardiac arrest followed by cardiac 
failure due to ischemic myocardial disease and recent 
papillary muscle infarction.  

A VA Form 10-0048, "Former POW Medical History," shows that 
the veteran reported receiving no fish, meat, or poultry, 
legumes, rice, nuts, fruits or vegetables in his diet during 
his 11 months of captivity.  He reported receiving water, 
clear broth, bread, potatoes, and millet and stated that he 
did not know if he had had beriberi during that time.  

A careful review of the record shows that certain VA records 
from the VA medical center in Martinsburg do not appear to 
have been associated with the claims folder.  A VA record 
dated May 1999 shows that the appellant was requested to 
provide these records, but it does not show that the RO 
requested the veteran's records from that facility.  

Additionally, a review of the claims folder also shows that 
the veteran was treated, subsequent to service, at another VA 
hospital in Salem.  Although some records are associated with 
the claims folder, it does not appear that all VA records 
from this facility have been requested.  

Because VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
these records must be considered in deciding the appellant's 
claim, see Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), 
and a remand is therefore required.  See also Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Massey v. Brown, 7 Vet. App. 
204 (1994).  Such records may also contain diagnostic studies 
or clinical findings that may be relevant to the disposition 
of this claim, and, hence, are needed to complete the record.  

Additionally, in the event that the Board determines this new 
evidence is also material, it must be pointed out that 
certain non-VA records also do not appear to be associated 
with the claims folder.  

The veteran was noted to be in receipt of Social Security 
Administration disability benefits, as well as state pension 
benefits.  The medical records that formed the bases for 
these determinations should be sought.  Also absent are 
records maintained by private facilities.  The appellant 
should be asked to provide the names and addresses of the 
veteran's private physicians and hospitalizations, so that 
those records may be obtained.  All of these records should 
be requested by the RO prior to the return of the claims 
folder to the Board.  Any additional evidence the appellant 
wishes to submit, such as a medical opinion showing that the 
cause of the veteran's death was as likely as not due to 
beriberi or other disease incurred during service, should 
also be submitted at this time.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated the veteran 
for his fatal condition following 
service, or who were familiar with the 
veteran's medical history as a POW.  The 
appellant should be asked to identify any 
health care providers who might have 
treated the veteran prior to his death.  
After obtaining any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  The RO should request that all 
sources be searched, to include 
microfiche, electronic databases, and 
retired records facilities.  All VA 
treatment records, not previously 
secured, should be obtained.  The 
veteran's Social Security Administration 
disability and state benefit records 
should be obtained, as well as the 
medical records forming the bases for 
those determinations.  Once obtained, all 
records must be associated with the 
claims folder.  The RO should also afford 
the appellant an opportunity to provide 
additional argument and information to 
support her application for benefits.  
This should include asking her to provide 
all competent evidence to support her 
assertion that the veteran died as the 
result ischemic heart disease due to 
being a prisoner of war.  The appellant 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the appellant's claim.  The 
RO in this regard must ensure that all 
required notification and development 
action is completed.  If any benefit 
sought on appeal remains denied, then the 
appellant and her representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

